PER CURIAM.
This appeal questions the correctness of an amended final summary judgment as to Count I entered by the Circuit Court of Dade County, Florida, in favor of plaintiffs, in an action for declaratory judgment and other relief.
Plaintiffs are holders and payees of a certain certificate of deposit issued by the defendant, Miami National Bank in the face amount of $225,000.00 and bearing interest at the rate of 9V4% per annum. The certificate was issued October 31, 1974, and matured two years later on October 31, 1976. A dispute arose between the parties as to whether or not the certificate of deposit was automatically renewed on the same terms for an additional two year period. The provisions in the certificate of deposit out of which the dispute arose is as follows:
“This certificate shall be automatically renewed at maturity for successive periods of the original term unless presented for payment by the payee within ten days after the expiration of the original period. The bank reserves the right not to renew this certificate at the expiration of the original period or any renewal period upon mailing to the payee at his address last shown on the bank’s records a notice of its election not to renew this certificate.”
*432At no time prior to maturity had defendant provided plaintiffs with written notice of its election not to renew the certificate.
The points on appeal are whether the trial court erred in granting plaintiffs’ motion for summary final judgment and whether the court erred in declaring that the certificate of deposit was renewed automatically on October 31, 1976, for another period of two years at the rate of 9V4% interest per annum.
We have carefully considered the points on appeal in the light of the record on appeal, briefs and arguments of counsel, and have concluded that there is no genuine triable issue of material fact and that the plaintiffs were entitled to a judgment as a matter of law. Accordingly, the judgment appealed is affirmed.
Affirmed.